—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hall, J.), rendered November 29, 1990, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
*672Ordered that the judgment is affirmed.
We find that the trial court properly refused to charge manslaughter in the first degree as a lesser-included offense of murder in the second degree, since there was no reasonable view of the evidence to support a finding that the defendant intended to cause serious physical injury rather than kill his victim (see, CPL 300.50 [1]; People v Glover, 57 NY2d 61; People v Green, 56 NY2d 427). Eyewitness testimony established that the defendant told his victim, "I have you now”, shot at the victim three times at close range, and continued to shoot at the victim until he emptied his gun even though the victim had already collapsed (see, People v Pruitt, 190 AD2d 692; People v Rielly, 190 AD2d 695; People v Green, 143 AD2d 768; People v Ochoa, 142 AD2d 741; People v Morris, 141 AD2d 769).
Nor was the defendant deprived of a fair trial by the prosecutor’s comments on summation (see, People v Roopchand, 65 NY2d 837). The prosecutor’s comments regarding the witnesses’ lack of motive to lie was not improper given defense counsel’s comments regarding the credibility of those witnesses (see, People v Rawlings, 144 AD2d 500; People v Torres, 121 AD2d 663). Thompson, J. P., Rosenblatt, Miller and Pizzuto, JJ., concur.